Yesawich, Jr., and Levine, JJ.,
dissent and vote to reverse in
the following memorandum by Yesawich, Jr., J. Yesawich, Jr., J. (dissenting). We respectfully dissent.
There being ample evidence in the record that petitioner actually received the notices of deficiency some nine months before he undertook to file his petition to have the deficiencies redetermined, punctilious compliance with Tax Law § 681 (a) was not indispensable. Our conclusion in this regard is not only borne out by Federal authorities (see, e.g., Pugsley v Commissioner of Internal Revenue, 749 F2d 691; Zikria v Williams, 535 F Supp 481; Mulvania v Commissioner of Internal Revenue, 81 TC 65), but is consistent with this court’s decision in Matter of MacLean v Procaccino (53 AD2d 965). There the notice issue was reduced to whether adequate proof of mailing the deficiency notice had been presented; although *896respondent claimed to have mailed the notice by certified mail, it was unable to produce either the return receipt or the letter as returned by the post office. Because convincing proof of mailing had not been adduced, the presumption of delivery was not actuated (supra, at p 966).
At bar, however, respondent introduced a certified mail receipt evidencing that petitioner had received the notices of deficiency at his correct address on March 10, 1983; petitioner did not deny respondent’s averment that the signature on the receipt was petitioner’s. Also attesting to such delivery are affidavits by the superintendent of claims and inquiry for the United States Postal Service and by respondent’s principal clerk in charge of supervising the transmittal of notices of deficiency. Instead of the statutory presumption of delivery arising from a correct address, what we have here is substantial evidence of actual receipt and, in the circumstances of this case, surely that is notice enough. Accordingly, we would reverse Special Term’s judgment and confirm respondent’s determination.